Rodey, Judge,
delivered the following opinion:-
This cause was removed here from an insular court. The issue is raised by a motion to remand it there. It is admitted that the petition and bond to remove it from the insular court were filed there after the date on which, under the local statute, the defendant should have answered. The parties had stipulated for additional time in which to answer, but the plaintiff contends that that did not extend the time within which the cause could be removed, under the act of Congress, here. It is contended, because the defendant is a corporation with its headquarters in New York, that time should be given the local manager here in which to consult about suits with the head office, and that such could not be done in ten days. We do not think the point well taken. In our opinion the national act regarding removals is mandatory, and this court has no jurisdiction of a cause filed in an insular court, after the time has elapsed within which the defendant in the insular court should have answered. It is admitted here that such is the situation in the case at bar, hence the motion to remand will be sustained. See Ruby Canyon Gold Min. Co. v. Hunter, 60 Fed. 305; Daugherty v. Western U. Teleg. Co. 61 Fed. 138; Price v. Lehigh Valley R. Co. 65 Fed. 825; Kansas City, Ft. S. & M. R. Co. v. Daughtry, 138 U. S. 298, 34 L. ed. 963, 11 Sup. Ct. Rep. 306; Martin v. Baltimore & O. R. Co. (Gerling v. Baltimore & O. R. Co.) 151 U. S. 673, 38 L. ed. 311, 14 Sup. Ct. Rep. 533; and Madisonville Traction Co. v. St. Bernard Min. Co. 196 U. S. 239, 49 L. ed. 462, 25 Sup. Ct. Rep. 251.